                                          Case 4:19-cv-04564-DMR Document 23 Filed 07/17/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         GEORGE WILLIAMS,
                                   7                                                        Case No. 19-cv-04564-DMR
                                                        Plaintiff,
                                   8
                                                 v.                                         ORDER OF CONDITIONAL
                                   9                                                        DISMISSAL
                                         NICHOLS CONSULTING ENGINEERS,
                                  10     CHTD,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          The court has been notified of the settlement of this action, and it appears that no issue

                                  14   remains for the court’s determination.

                                  15          IT IS HEREBY ORDERED that this action and all claims asserted herein are DISMISSED

                                  16   with prejudice. In the event that the settlement is not reached, any party may move to reopen the

                                  17   case and the trial will be rescheduled, provided that such motion is filed by no later than January

                                  18   15, 2021. All scheduled dates, including the trial and pretrial dates, are VACATED.
                                                                                                              ISTRIC
                                  19                                                                     TES D      TC
                                                                                                       TA
                                                                                                                              O


                                  20          IT IS SO ORDERED.
                                                                                                  S




                                                                                                                               U
                                                                                                 ED




                                                                                                                                RT


                                       Dated: July 17, 2020                                                           DERED
                                                                                             UNIT




                                  21
                                                                                                              O OR
                                                                                                      IT IS S
                                  22                                                    ______________________________________
                                                                                                                                      R NIA




                                                                                        DONNA M. RYU
                                                                                                                     M. Ryu
                                  23                                                    United States Magistrate Judge
                                                                                             NO




                                                                                                              on     na
                                                                                                       Judge D
                                                                                                                                      FO




                                  24
                                                                                               RT




                                                                                                                                  LI




                                                                                                      ER
                                                                                                 H




                                                                                                                              A




                                  25                                                                                              C
                                                                                                           N                 OF
                                                                                                               D IS T IC T
                                  26                                                                                 R
                                  27

                                  28
